449 F.2d 1372
Mrs. Catherine T. PENDERGRAFT, Petitioner-Appellee,v.Tom D. COOK, Superintendent, Mississippi State Penitentiary,Respondent-Appellant.
No. 71-1598.
United States Court of Appeals,Fifth Circuit.
Nov. 12, 1971.

A. F. Summer, Atty. Gen., G. Garland Lyell, Jr., Asst. Atty. Gen., Jackson, Miss., for respondent-appellant.
W. E. Gore, Jr., James B. Tucker, Jackson, Miss., for petitioner-appellee.
Before COLEMAN, SIMPSON, and RONEY, Circuit Judges.
ON PETITION FOR REHEARING OF 446 F.2d 1222, AND PETITION FOR
REHEARING EN BANC
PER CURIAM:


1
The Petition for Rehearing is denied and the Court having been polled at the request of one of the members of the Court and a majority of the Circuit Judges who are in regular active service not having voted in favor of it, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is also denied.


2
Before JOHN R. BROWN, Chief Judge, and WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, SIMPSON, MORGAN, CLARK, INGRAHAM and RONEY, Circuit Judges.


3
JOHN R. BROWN, Chief Judge, and WISDOM, Circuit Judge, dissent from the denial of rehearing en banc.


4
SIMPSON, Circuit Judge, dissents from the denial of rehearing and denial of rehearing en banc for the reasons outlined in his dissent from the panel decision.